NUMBER 13-18-00680-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI—EDINBURG


ROGELIO RODRIGUEZ,                                                           Appellant,

                                            v.

NICOLAS GOLARTE D/B/A
TALK N TALK WIRELESS &
SATELLITES                                                                   Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.



                                       ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      Appellant Rogelio Rodriguez filed his notice of appeal on December 19, 2018. This

cause is now before the Court on an opposed motion to dismiss for want of jurisdiction

filed by appellee Nicolas Golarte d/b/a Talk N Talk Wireless & Satellites.
       The Court, having examined and fully considered appellee’s opposed motion to

dismiss, response from appellant, and reply from appellee, is of the opinion that the

motion should be carried with the case pending further order of this Court. In light of

appellee’s position, the Court hereby requests the parties address the jurisdictional issue

raised by appellees in their motion. See TEX. R. APP. P. 38.7 (“A brief may be amended

or supplemented whenever justice requires, on whatever terms the court may

prescribe.”); see also id. R. 38.1(i) (“The brief must contain a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the record.”).

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
11th day of March, 2019.




                                            2